UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-6727



JONATHAN RANDALL FRIZZELLE,

                                              Plaintiff - Appellant,

            versus

HALIFAX COUNTY JAIL; SHERIFF EUGENE SHORTT;
NURSE CARLTON GRAVES; DOCTOR MITCHELL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-1190-R)


Submitted:    September 5, 1996         Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jonathan    Randall Frizzelle, Appellant Pro Se.       Mark Timothy
Williams,   WILLIAMS, STILWELL, MORRISON & GRIMES, Danville, Virgin-
ia; Jason   Robert Davis, HEILIG, MCKENRY, FRAIM & LOLLAR, Norfolk,
Virginia,   for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Frizzelle v. Halifax County Jail, No. CA-95-1190-R (W.D. Va.
Apr. 23, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2